Appeal by the employer and its insurance carrier from a decision of the Workers’ Compensation Board, filed November 17, 1980, which affirmed an award to claimant for continued causally related disability subsequent to June 1,1977. A majority of the board found: “based on the testimony of Dr. Bonforte and Dr. Maxon the rate as established by the Workers’ Compensation Law Judge is proper and should not be disturbed. Accordingly, the Workers’ Compensation Law Judge’s decision filed October 5, 1979 is affirmed. Case is continued.” The board’s decision had been preceded by findings, made pursuant to provisions of the Workers’ Compensation Law, that claimant’s exposure to milk dust during the course of his employment with the Dellwood Dairy resulted in an accidental aggravation of his pre-existing condition of cystic fibrosis, thereby entitling him to compensation benefits. There is substantial evidence to sustain the determination of the board. In evaluating the medical evidence, the board was entitled to give greater weight to the reports of Dr. Bonforte and Dr. Maxon than it gave to the opinion of the other doctors (see Matter of Currie v Town of Davenport, 37 NY2d 472, 476; Matter of Palermo v Gallucci & Sons, 5 NY2d 529, 532-533). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.